Citation Nr: 0945019	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for the Veteran's chronic gastrointestinal 
disability from July 1, 1961, to September 26, 1994.




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 
1955.  He was born in 1934.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

In the July 1997 rating decision, the RO assigned a 20 
percent disability rating for the Veteran's duodenal ulcer, 
effective from February 14, 1957.  In the September 1997 
rating decision, the RO denied the Veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  The record reflects that he subsequently 
perfected a timely appeal as to both the evaluation assigned 
for his duodenal ulcer and the denial of his claim for 
benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the Veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 
percent for the Veteran's duodenal ulcer from February 14, 
1957, to April 7, 1959, and from July 1, 1961, to September 
26, 1994.  The Board also granted entitlement to a 40 percent 
disability rating for the Veteran's duodenal ulcer from April 
8, 1959, to March 8, 1961.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the attorney then representing the 
Veteran filed a motion, asserting that the Board had 
committed error in the October 1999 decision and requesting 
that the Court vacate and remand that portion of the Board's 
decision dealing with the Veteran's claim for benefits under 
38 U.S.C.A. § 1151. 

The Veteran's attorney subsequently filed a substitute 
motion, requesting that both issues addressed by the Board in 
the October 1999 decision be vacated and remanded from the 
Court to the Board.  The VA Office of General Counsel also 
filed a separate motion for remand, asserting that a remand 
of this case from the Court to the Board was warranted for a 
different reason, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

In July 2001, the Court granted the motion of the VA General 
Counsel, vacated the Board's October 1999 decision, and 
remanded this case so that the Board could consider the 
impact of the VCAA upon the Veteran's claims.  With respect 
to the alleged errors asserted by the Veteran's attorney, the 
Court concluded that it would not be appropriate to discuss 
them in light of the readjudication ordered due to the 
passage of the VCAA.  The Court noted, however, that the 
Veteran and his attorney would be free to argue those claimed 
errors directly to the Board.

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  The 
Board notes that, in the motions filed with the Court, the 
Veteran's attorney had argued that the Board had erred by not 
providing the Veteran with a personal hearing as he allegedly 
had requested in a VA Form 9 submitted in January 1997.  
Although the Board was of the contrary opinion that the VA 
Form 9 in question had been submitted in regard to a prior 
appeal, and not with respect to those issues currently on 
appeal, nevertheless, in an effort to assure the Veteran his 
full due process rights, the Board issued a letter to the 
Veteran in April 2002 requesting that he specify whether or 
not he desired to appear at a personal hearing.  In a signed 
response received later that month, the Veteran indicated 
that he no longer wished to appear at a hearing.

In June 2002, the Board again denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the period from February 14, 
1957, to April 7, 1959, and the period from July 1, 1961, to 
September 26, 1994. 

In addition, the Board found, as it had in October 1999, that 
entitlement to an increased evaluation of 40 percent for a 
duodenal ulcer for the period from April 8, 1959, to March 8, 
1961, was warranted.  The Veteran subsequently appealed that 
decision to the Court.

In April 2003, the Veteran's attorney and the VA General 
Counsel filed a joint motion to vacate that portion of the 
June 2002 Board decision which had denied entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for 
the periods from February 14, 1957, to April 7, 1959, and 
from July 1, 1961, to September 26, 1994, and to remand those 
matters for readjudication. 

The parties also indicated that the Board had granted 
entitlement to a 40 percent rating for a duodenal ulcer from 
April 1959 to March 1961, and that the Court, therefore, 
lacked jurisdiction over that matter.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In addition, the parties moved for 
the Court to dismiss the Veteran's appeal as to the issue of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.

In an April 2003 Order, the Court granted the joint motion, 
vacated that portion of Board's June 2002 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer for the periods from February 14, 1957, 
to April 7, 1959, and from July 1, 1961, to September 26, 
1994, and remanded these issues to the Board for 
readjudication.  The Veteran's appeal to the Court as to the 
remaining issues was dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion, and the Board remanded the case in January 
2004 for additional processing to ensure compliance with the 
VCAA and its interpreting caselaw.   

In the interim, and as discussed in the January 2004 remand, 
a separate appeal was pending at that time with respect to 
the issue of entitlement to service connection for migraine 
headaches, claimed as secondary to service-connected duodenal 
ulcer.  

A February 2004 Board decision, rendered by a Veterans Law 
Judge who is now retired, was completed with respect to that 
issue, and the Veteran subsequently appealed the decision to 
the Court.   

In a decision in July 2005, the Board denied entitlement to 
an evaluation in excess of 20 percent for a duodenal ulcer 
for the period from February 14, 1957, to April 7, 1959, and 
for the period from July 1, 1961, to September 26, 1994.

The Veteran filed another appeal with the Court, as to the 
July 2005 decision.  The Briefs filed by all parties are of 
record.

In a decision in April 2007, the Court affirmed the Board's 
2005 decision to the extent that it denied an evaluation in 
excess of 20 percent for the period from February 14, 1957, 
to April 7, 1959; and remanded the issue shown on the first 
page of the present decision.  

In summary, the Court specifically found, in pertinent part, 
that 

The appellant does not identify, and the Court 
is likewise unable to find in the record, 
evidence submitted after the 1994 that is 
relevant to the disputed matter: the disability 
rating for the appellant' s condition . . . 
from July 1, 1961 to September 26, 1994, that 
the Board should have considered and discussed 
but did not.  Specifically, the appellant's 
assertion that the Board failed to consider 
favorable evidence of record discussing his red 
blood count, is unavailing because the medical 
evidence relates to his condition in 1998 and 
later, and this appeal does not concern that 
period.

The Court further held, for reasons it discussed at length, 
that the appellant's argument that the examinations used in 
the decision were inadequate was not well-founded, and the 
Court found the examinations to be adequate.

However, the Court also noted that the appellant had argued 
that the Board failed to adequately consider all of the 
applicable provisions of the law, and cited some of those 
particular provisions which the appellant had argued had not 
been addressed.  The Court concurred and vacated the Board's 
decision to that extent, remanding it for such consideration.

The case was remanded by the Board in April 2008 for 
development. 

In October 2008, the Board again remanded the case for a 
comprehensive SSOC to include a review, in pertinent part, of 

(a)  all of the pertinent evidence involved, specifically 
addressing all of the components of the gastrointestinal 
disability from symptoms, tests to include X-rays, and 
laboratory findings; and 

(b)  all pertinent and potentially applicable regulations 
relating to the rating of his gastrointestinal disability 
for the period from July 1, 1961, to September 26, 1994.  

(c)  In that regard, it is noted that the potentially 
relevant regulations and diagnostic codes changed during 
that time, and the Veteran might well be alternatively 
rated under any of the codes (not just DC 7308) for 
gastro-intestinal disability, so each and every one of 
these, under old and new guidelines, MUST be included in 
both the notification letter (and/or attachments) and the 
SSOC.  
    
    This should include all those under the 7300 series, 
old and new, and any others which appear to be pertinent.  
    
    This should also consider schedular as well as 
extraschedular criteria. 
    
    He must be apprised of all pertinent criteria and 
given the opportunity to respond.
    
The Veteran was subsequently provided a detailed, all-
encompassing recitation of all the pertinent regulations 
commencing in 1959 to 1994, and the SSOC was both 
comprehensive and exhaustive, and cited the basic reasons 
that the evidence did not support a rating in excess of 20 
percent based on any potentially applicable criteria.  

The Board notes that the Veteran has since provided further 
written arguments which would seem to indicate that he feels 
that his case should somehow be remanded again, perhaps for 
basically procedural reasons.  He had repeatedly admonished, 
as recently as in correspondence in late October 2009, that 
he will not "give up" his efforts to acquire increased 
compensation as long as he lives, and the Board appreciates 
his sincerity in his belief as to the veracity of his claim.  
Nonetheless,  the Board finds that, however deficient prior 
developmental actions may have been, the most recent actions 
by the AMC/VARO have fully and satisfactorily rectified 
those; has now amply fulfilled and substantially complied 
with the requirements of the Board's directives; and the case 
is now appropriately before the Board for final appellate 
review based on the evidence of record, supported in the 
knowledge that all substantive and procedural due process has 
been effectuated in the Veteran's behalf.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that the 
Board erred when it considered a claim in which the RO had 
not conformed to the dictates of an earlier Board remand.  
However, also see Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall where Board's 
remand instructions were substantially complied with); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  For the period from July 1, 1961, prior to November 1, 
1962, the competent and probative evidence demonstrates that 
the Veteran's chronic gastrointestinal disability was never 
productive of more than moderately severe impairment, at 
worst, with some intercurrent episodes of abdominal pain at 
least once a month partially or completely relieved by ulcer 
therapy or mild and transient episodes of vomiting or melena; 
mild circulatory problems after meals with diarrhea and 
appreciable weight loss during this period is not shown.  

2.  For the period from November 1, 1962, to September 26, 
1994, the competent and probative evidence demonstrates that 
the Veteran's chronic gastrointestinal disability was never 
productive of more than moderately severe disability, if 
that, with demonstrable anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least four or more time a year; mild circulatory problems 
after meals with diarrhea and weight loss during this period 
is not shown; throughout the entire period, some rectal 
bleeding has been associable with hemorrhoids and vomiting 
with headaches, neither due to his service-connected 
gastrointestinal disability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the Veteran's chronic gastrointestinal disability for the 
period from July 1, 1961, to September 26, 1994, are not met 
under any pertinent Diagnostic Code.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1, 4.2. 4.7, 4.112, 4.114, all Codes in 
the 7200 and 7300 series, and their respective earlier 
counterparts cited below). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim, and this correspondence was sent to 
him initially after his claim and on subsequent occasions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The appellant, in his numerous arguments over many years, has 
demonstrated actual knowledge of, and has acted on, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notices provided, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as this would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

As noted above, for an increased-compensation claim 38 
U.S.C.A. § 5103(a) requires certain minimums as to 
notification and other matters.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
Veteran as to what is required for an increased rating and 
TDIU; and he has affirmatively indicated by his actions and 
words that he fully comprehends what is required.  See 
Vazquez, supra. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case (for the period specifically involved 
as cited on the first page, and regardless of the specific 
diagnostic code utilized), have been relatively static 
throughout and staging is unnecessary.  

As noted in both Board and Court actions in the past, 
additional packets of records from prior to 1961 (other than 
relate to historical context) and since 1994 (and for that 
matter, any changes in regulations appertaining thereto) are 
not relevant to the resolution of the pending remaining 
appellate issue.

It should be noted that under 38 C.F.R. § 4.114, there have 
been no revisions in Diagnostic Codes (DCs) 7301, 7304, 7310, 
7314, 7215, 7216, 7322, 7323, 7324, 7333, 7337, 7340 and 7342 
since 1945. 

Prior to November 1962, ratings for peritoneal adhesions 
under DC 1872 were at noncompensably disabling if mild, 
disabling episodes, infrequent, if any; 10 percent was 
assigned if moderate, with fairly frequent episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention.  A 30 percent rating was 
assigned if moderately severe with more frequent and 
prolonged episodes of pain, disturbance of motility and 
reflex disturbances or pylorospasm.  A 60 percent rating was 
assigned if severe, aggravated form of the above symptoms 
with partial obstruction, following two or more major 
operations.  

Under DC 1872, peptic (duodenal or gastric) ulcers were rated 
as noncompensably disabling when healed without operations or 
where the operative stoma had ceased to function without 
disabling symptoms.  A 10 percent rating was assigned when 
there was a healed stoma functioning and with a slight or 
moderate symptoms necessitating care in diet or latent with 
only slight disturbances such as pain relieved by food 
alkalis, and occasional episodes of vomiting with long 
remissions.  A 30 percent rating was assigned when moderately 
severe, with occasional moderate manifestations of the below-
mentioned symptoms.  A 60 percent rating was assigned when 
severe, with disabling symptoms such as hemorrhage, 
hematemesis, visible or occult blood in the stools, marked 
gastric distress or pain, frequent vomiting without long 
remissions.  An 80 percent rating was assigned when above 
symptoms persisted after operation.  And a 100 percent rating 
was assigned after repeated operations.

Under DC 0620, marked gastroenteroptosis was rated as 10 
percent disabling.

Under Code 0616, chronic gastritis was rated as 
noncompensably disabling.  

Under Code 1875, stomach resection was rated as for gastric 
ulcer, dependent on functional impairment.

Under Code 1876, stomach, stenosis, pyloric or cardiac, was 
rated for gastric ulcer dependent on functional impairment.

A myriad of other seemingly inapplicable ratings for this 
case, but for other gastrointestinal symptoms including 
cirrhosis, gallbladder problems, colitis, spleen disability, 
etc., were also cited under Diagnostic Codes 0288, 0262, 
0264, 0261, 1877, 1878, 0513, 0512, 0514, 1392, 0343, 0131.  

Under DC 1879, operative resection of a section of small or 
large intestines with interference with motility as rated as 
40 percent disabling.  Under Code 1880, with the above 
complicated by severe peritoneal adhesions, a 60 percent 
rating was assignable.  Other alternative, herein 
inapplicable ratings were assignable for peritonitis, 
fistulae, rectal and anal sphincter control impairments, 
strictures or prolapses, hemorrhoids, etc.  Other 
alternatives were available for rating chronic liver and 
gallbladder disabilities under Codes 7345, 7318.

The schedular criteria for evaluating a duodenal ulcer were 
amended, effective April 8, 1959.  The revised criteria read 
as follows: 100% was assigned for pronounced; periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss and is totally incapacitating.  A 60% rating is 
assigned when severe; same as above with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 40% is assigned when moderately severe; intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  A 20% rating is assigned 
when moderate; with episodes of recurring symptoms several 
times a year.  A 10% rating is assigned when mild; with brief 
episodes of recurring symptoms once or twice yearly under DCs 
7305, 7306.

In November 1962, the criteria for evaluating duodenal ulcers 
were amended again. As of November 1, 1962, the criteria read 
as follows:  A 60% rating is assigned when severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40% rating is assigned when 
moderately severe; less than above but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20% rating is assigned 
when moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10% rating is assigned 
when mild; with recurring symptoms once or twice yearly under 
DC 7304 (gastric) or 7305 (duodenal).

A 10 percent evaluation is warranted for a mild marginal 
(gastrojejunal) ulcer with brief episodes of recurring 
symptoms once or twice yearly.  A 20 percent evaluation would 
require demonstrated evidence of a moderate marginal ulcer 
with episodes of recurring symptoms several times a year.  
These symptoms include vomiting, recurring melena or 
hematemesis, and weight loss.  A 40 percent rating is for 
assignment when the ulcer is moderately severe, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  The next 
higher rating of 60 percent is assigned when the ulcer is 
severe, and the same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent schedular rating is assigned for ulcer disease 
which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated.  38 C.F.R. § 
4.114, DC 7306.

Under Diagnostic Code 7307 chronic hypertrophic gastritis, 
with small nodular lesions, and symptoms is rated 10 percent 
disabling.  Chronic hypertrophic gastritis, with multiple 
small eroded or ulcerated areas, and symptoms, is rated 30 
percent disabling.  Chronic hypertrophic gastritis, with 
severe hemorrhages, or large ulcerated or eroded areas, is 
rated 60 percent disabling.  Atrophic gastritis, which is a 
complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.  38 
C.F.R. § 4.114.

Under DC 7308, a 20 percent rating is warranted for mild 
postgastrectomy syndrome with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
rating is warranted for moderate postgastrectomy syndrome 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating is assigned 
for severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, DC 7308.

Additional herein inapplicable Codes are provided for 
cirrhosis and liver injury residuals, stomach stenosis or 
injury, gallbladder problems.

Mild irritable colon is rated as noncompensably disabling.  
Moderate disability due to irritable bowel syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent disability rating.  
38 C.F.R. § 4.114, DC 7319.  A 30 percent rating for 
irritable bowel syndrome requires severe disability 
manifested by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

Additional herein inapplicable Codes are available for 
distomiasis, enteritis, diverticulitis, colitis, etc.

Under old 38 C.F.R. § 4.112 (1995), minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over time.  Consideration is given to standard 
age, height and weight tables and to the individual's 
predominant weight pattern as reflected by the records.  
Under new 38 C.F.R. § 4.112 (2008), the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  "Baseline weight" means the average weight for the 
two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112 (2009).

Under DC 7328, a 20 percent rating is warranted for 
symptomatic residuals with diarrhea, anemia and inability to 
gain weight.  A 40 percent rating is warranted for definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  Finally, a 60 
percent rating is warranted for marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  Again, additional herein 
inapplicable Codes are available for intestinal, rectal and 
anal impairment including hemorrhoids, etc.

Ratings under Diagnostic Codes 7301-7329, inclusive, 7331, 
7342, 7345 and 7348 inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation when the severity of 
the overall disability warrants such evaluation.

Under Diagnostic Code 7301 (peritoneum adhesions), a 
noncompensable rating is warranted when mild; a 10 percent 
rating is warranted for moderate adhesions with pulling pain 
on attempting to work or aggravated by movements of the body, 
or occasional episodes of colic pain, nausea, constipation, 
perhaps alternating with diarrhea, or abdominal distension.  
A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A rating of 50 percent is available when 
severe with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer or operation with drainage.  
Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious process 
and at least two of the following: disturbances of motility, 
actual partial obstruction, reflux disturbances and presence 
of pain. 

Additional herein inapplicable Codes are available for hiatal 
hernia, pancreatitis, etc.  And, since it is not claimed that 
the Veteran has residual and symptomatic liver impairment, 
the various options for hepatitis and liver disabilities are 
inapplicable herein.

Under Diagnostic Code 7348, a vagotomy with pyloroplasty or 
gastroenterostomy, with a recurrent ulcer with an incomplete 
vagotomy warrants a 20 percent rating; with symptoms and a 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea warrants a 30 percent rating; or with 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention warrants a 40 
percent rating.  A recurrent ulcer should be rated under DC 
7305, minimum rating 20 percent, and dumping syndrome should 
be rated under DC 7308.  38 C.F.R. § 4.114, DC 7348, see 
Note.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

III.  Pertinent Factual Background and Analysis

Prior clinical records are in the file for comparative 
purposes.  In fact, there are now 14 volumes of evidence, 
contained in two large full boxes, although most, if not all, 
of the clinical documentation for the specific period herein 
concerned has remained essentially unchanged from when the 
Board previously reviewed the case.  In that regard, the 
argument has been focused on the appropriate Codes to be 
utilized in the rating, rather than the raw data upon which 
such ratings might be addressed.

The earliest medical record during the period in question is 
from a VA Narrative Summary form dated in February 1957 when 
the Veteran was admitted to the VA hospital with complaints 
of recurring epigastric pain, which he reported as having 
occurred ever since his discharge from military service.  He 
indicated that his symptoms were relieved by eating, and that 
he had not experienced any bleeding, black stools, or 
hematemesis.  He reported that 6 months prior to his 
admission he had experienced a period of vomiting the food he 
ingested, but that the vomiting had not been so severe as to 
keep him away from work.  The week prior to that admission, 
he had experienced an exacerbation of his symptoms, as well 
as vomiting, and that a private physician had "put him on" 
milk and cream.  It was also recorded that the physician had 
sent the Veteran to a private hospital, where a duodenal 
ulcer was found.  From there, he was admitted to the VA 
hospital for further care.

Upon his admission to the VA facility, a physical examination 
revealed that the Veteran was in no acute distress, but that 
there was abdomen-epigastric tenderness, with some slight 
voluntary spasm.  A GI (gastrointestinal X-ray) series showed 
chronic deformity of the duodenal bulb, consistent with 
chronic inflammatory disease of the duodenum and an old 
duodenal ulcer.  No ulcer crater was demonstrated.  During 
his admission, the Veteran was reportedly placed on a Gastric 
III diet which was soon advanced to a Gastric IV diet, in 
addition to "gelucil and probanthine."  It was noted that 
this treatment ultimately provided a complete relief of 
symptoms, and the Veteran was discharged from the hospital 
after 8 days.  The treating physician noted a final diagnosis 
of "[d]uodenal ulcer, moderately severe, treated, 
improved."

A "Certificate of Attending Physician" dated in April 1957 
was completed by Dr. G.R., the private physician who 
apparently had treated the Veteran on February 6, 1957.  Dr. 
G.R. explained that the Veteran had come to him with 
complaints of weight loss and progressive epigastric pain, 
which was described as "crampy" in nature and aggravated by 
food intake.  The Veteran had reportedly described these 
symptoms as having started two years before.  Dr. G.R. 
indicated that physical examination was "not remarkable 
except for tenderness on deep palpation over epigastric and 
R.U.Q. [right upper quadrant] regions."  Dr. G.R. also 
indicated that X-rays taken several days later had revealed a 
niche in the center of the duodenal cap, which the physician 
believed to be due to an active ulcer.

The Board notes that there is no additional pertinent medical 
evidence of record until March 1961, at which time the 
Veteran was admitted to a private hospital, where he 
underwent a vagotomy and subtotal gastrectomy.

In June 1976, some 15 years after the March 1961 
hospitalization and surgery, the Veteran was seen for 
complaints of episodes of headaches, followed by vomiting and 
sweating, which he described as being present "for years."  
An examiner noted as his assessment that the Veteran's 
headaches had some elements of migraines.  It is not until 
after another 10 years elapsed, in 1986, that there are 
additional records reflecting treatment for gastrointestinal 
problems.  These records show that there was occult blood 
noted in the Veteran's stool, and that, in July 1986, he was 
referred to the GI Clinic.  During his consultation there, he 
reported the history of his gastrectomy in approximately 
1960, but indicated he had experienced no symptoms since 
then.  At that time, the examiner found that the blood in the 
Veteran's stool was likely due to hemorrhoids.  

In August 1986, he underwent a sigmoidoscopy and 
esophagogastroduodenoscopy which revealed a small polyp at 
the descending colon, together with a small ulcer/erosion on 
the wall that divided the afferent and efferent loops. 

Subsequent medical records show that, in November 1986, the 
Veteran still had blood in the stool, and was complaining of 
migraines, vomiting, and flushing.  Following the Veteran's 
1961 surgery, his treating physician specifically found that 
his condition had approved.  

Thereafter, the record is negative for any additional 
complaints or treatment for gastrointestinal problems for the 
next twenty years. 

The Veteran did report a history of vomiting and sweating in 
June 1976, symptoms reportedly accompanied by headaches, and 
the VA examiner noted an assessment of migraines.  There are 
no medical records indicating that he received treatment for 
symptoms that were attributed by any physician to his ulcer 
during that period.

In July 1986, he underwent an examination following the 
discovery of blood in his stool, and he specifically reported 
having experienced no gastrointestinal symptoms since his 
1961 surgery.

There was occult blood noted in the Veteran's stool in July 
1986 which was determined to be secondary to hemorrhoids.  In 
August 1986, he underwent a sigmoidoscopy and an 
esophagogastroduodenoscopy, which revealed the presence of a 
small polyp at the descending colon, together with a small 
ulcer/erosion on the wall that divided the afferent and 
efferent loops. 

Subsequent medical records show that, in November 1986, the 
Veteran still had blood in the stool, and was complaining of 
headaches.  An examiner again noted an impression of 
hemorrhoids and migraines, and it appears that the Veteran 
was informed that it was no longer considered necessary to 
follow up in the GI Clinic.

The following year, in September 1987, the Veteran received 
ongoing treatment for migraine headaches.  In May 1988 
records, it was noted that the Veteran had "been in good 
health," but that a recent endoscopy had revealed the 
presence of an ulcer.  The presence of the ulcer was again 
noted in October 1988, but treatment at that time appears to 
have been directed more toward the Veteran's low back 
complaints, as opposed to any gastrointestinal problems.  His 
weight at that time was recorded as 178 pounds. 

In records dated in April 1989, it was noted that the Veteran 
continued to take medication to treat his migraine headaches, 
but there was no discussion of problems specifically related 
to an ulcer or postgastrectomy syndrome. 

Records dated in September 1989 show that the Veteran was 
described as in general good health and, in December 1989, 
his migraines were described as "OK."  At that time, the 
Veteran reported experiencing pain in his left lower 
quadrant. 

Records dated in January 1990, which were prepared in regard 
to treatment of an inguinal hernia, reveal that the Veteran 
denied experiencing any melena, nausea, vomiting, or 
diarrhea. 

In July 1990, while being followed up for his hernia repair, 
it was noted that the Veteran complained of no other 
problems.

In December 1990, it was again noted that the Veteran 
experienced occasional migraines.  A July 1991 record noted 
that the Veteran reported that he felt well.  In October 
1991, he reported that he had not taken any medication for 
his migraines in two weeks.  Although he did not report any 
gastrointestinal complaints, it appears that occult blood was 
again found in the Veteran's stool. 

A colonoscopy performed in January 1992, in order to 
investigate the presence of occult blood in his stool, 
revealed the presence of a polypoid lesion, sigmoid 
diverticulosis, and internal hemorrhoids.  It was thought 
that the presence of blood may have been due to the 
hemorrhoids. 

In June 1992, however, the Veteran again underwent an 
esophagogastroduodenoscopy and, while it revealed no evidence 
of a neoplasm, there was apparently a small amount of 
bleeding noted at the site of the 1961 surgery.  Immediately 
following this procedure, he reported experiencing headaches 
and vomiting.  Thereafter, in October 1992, he was 
asymptomatic, with no complaints.  At the same time, he 
described his appetite and weight as good, and denied 
experiencing the presence of bright red blood from the 
rectum.

Medical records dated in October 1993 show that the Veteran 
had no complaints of abdominal pain, nausea, vomiting, 
hematemesis, or melena, and, in March 1994, it was noted that 
he reported he had not seen a doctor for three years. 

In records dated in August 1994, it was noted that the 
Veteran complained of experiencing a migraine headache 
approximately once per week, and, in September 1994, it was 
noted that he complained of sweat attacks, which usually 
occurred during work but had recently occurred at home.  Some 
symptoms were associable with his hypertension, instead of to 
any ulcer or residuals of ulcer surgery.

Upon careful review of the foregoing records, the Board is of 
the opinion that, even after 1976, when there is evidence of 
the Veteran receiving more regular treatment, the disability 
picture presented does not support the assignment of an 
evaluation in excess of 20 percent for his ulcer under any 
applicable criteria. 

Although these records do show that the Veteran had a small 
erosion noted in 1986, an ulcer in 1988, and bleeding noted 
at that site in 1992, much of the complaints and treatment 
noted during that time period appears to have been directed 
toward other health problems.  Moreover, shortly after the 
bleeding was noted at the site of the prior surgery, the 
Veteran reported no complaints, and his weight and appetite 
were considered good.

Based upon the above, it is reasonable to conclude that these 
records demonstrated moderately severe impairment at the very 
most, due to intercurrent episodes of abdominal pain at least 
once a month, partially or completely relieved by ulcer 
therapy, or mild and transient episodes of vomiting or 
melena.  There is also no indication in these records that he 
suffered from anemia or weight loss, and there are no medical 
records showing that he experienced incapacitating episodes 
of ten days or more in duration.

In short, therefore, the criteria for a rating in excess of 
20 percent for his gastrointestinal symptoms, whether 
characterized as duodenal ulcer or otherwise, for the period 
in question are not met.

The Board has considered the Veteran's reports of having 
experienced recurring symptoms of vomiting throughout the two 
decades following his March 1961 surgery, and has considered 
were signed statements from several individuals, including a 
friend, his mother, his ex-wife, and a former sister-in-law, 
all of whom reported having witnessed him complaining of 
vomiting during that period.  In assessing the relative 
merits of this claim, the Board notes that although the 
Veteran and these other individuals are competent to testify 
as to his experiences and symptoms, where the determinative 
issue (as here) involves a question of medical causation or 
etiology, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, there is medical evidence herein to support that 
the vomiting at that time was due to his migraines, not his 
gastrointestinal disability (just as the bleeding at other 
times was due to hemorrhoids, and/or his flushing or sweating 
attacks were due to his hypertension, and not the service-
connected gastrointestinal disability).  

The evidence does not reflect that the Veteran or these other 
persons currently possess a recognized degree of medical 
knowledge that would render any opinions on medical diagnoses 
or causation competent.  In view of the highly probative 
evidence that is otherwise uncontroverted in the record by 
other medical evidence, the Board must conclude that the 
requested compensation benefits are not in order.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms, as opposed 
to medical causation).

However, even if it were assumed for argument's sake that the 
recurring vomiting or bleeding (absent demonstrable anemia or 
weight loss of any measurable amount as defined above) he 
experienced during this period was somehow attributable to 
his service-connected duodenal ulcer, and that it was not 
part and parcel with his headache or hemorrhoidal disorders 
as indicated by physicians, the Board believes that such 
recurring symptoms are still entirely consistent with no more 
than a 20 percent disability rating under the criteria in 
effect from April 8, 1959, and under the rating criteria that 
became effective as of November 1, 1962, regardless of the 
diagnostic codes used.  Indeed, as he argued before the 
Court, he underwent surgery in 1961, but it is noteworthy 
that after that procedure he was relatively symptom-free for 
some time, and at no time did he reflect symptoms warranting 
a rating more than 20 percent under any diagnostic code. 

In an exhaustive effort to provide all potentially applicably 
scheduler criteria (now having been accomplished), it must be 
noted that the basic underlying and fairly straightforward 
clinical findings have not been altered in any significant 
way for many years.  For long stretches of time (e.g., a 
period as long as 20 years), the Veteran apparently had no 
related symptoms at all.  And, even when he was having 
complaints, while the symptoms have ebbed and waned, they 
have never at any time been at a such an elevated level as to 
warrant an evaluation in excess of 20 percent regardless of 
the schedular criteria utilized.

Moreover, in exceptional cases where the schedular evaluation 
is found to be inadequate, pursuant to 38 C.F.R. § 
3.321(b)(1), the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service may approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, any interference with employment other than 
that contemplated within the regular schedular standards, or 
frequent periods of hospitalization due to the disability in 
issue.  There is no evidence that the service-connected 
gastrointestinal disability presented an unusual or 
exceptional disability picture for the time period in issue.  
The Board finds that the Veteran's symptoms were consistent 
with the applicable criteria in the Rating Schedule.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board concludes 
that the question of an extraschedular rating has not been 
raised, and need not be further addressed herein.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Similarly, we note that, although a total disability rating 
based on individual unemployability (TDIU) claim may be part 
of an increased rating claim when such claim is raised by the 
record, the present appeal does not show any indication of a 
TDIU claim having been raised by the record during the time 
period considered herein.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). 

Finally, the Board has considered whether the case calls for 
staged ratings for this service-connected disability, as the 
Court indicated can be done in this type of case, in 
Fenderson and Hart, supra.  However, upon reviewing the 
longitudinal record in this case, it is noted that the 20 
percent assigned is reflective of his highest degree of 
impairment at any stage during the entire period on appeal, 
and staging is not warranted.  In both schedular and 
extraschedular aspects of the case, a reasonable doubt is not 
raised and the evidence is not equivocal.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's chronic gastrointestinal disability 
from July 1, 1961, to September 26, 1994, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


